               Case 2:20-cr-00172-JCC Document 27 Filed 10/27/20 Page 1 of 2




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8     UNITED STATES OF AMERICA,

9                                Plaintiff,                 CASE NO. 20-171-JCC

             v.                                             ORDER DETAINING DEFENDANT
10

11    RAYMOND NG,

12                               Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking offense that carries a presumption of

18   detention. The government averred that defendant has for years engaged in drug trafficking

19   activities despite numerous contacts and seizures of drugs and money in 2017, 2018, 2019 and

20   2020. The government proffered that defendant is at the center of a multistate drug trafficking

21   operation and plays a significant leadership role. He has amassed substantial real estate holdings,

22   has a construction company the government alleges has been used to launder drug proceeds.

23   $400,000 in cash was found at his home at the time it was searched. The government alleged that

     defendant has a past history of false representations. Specifically, his allegedly falsely sponsored


     ORDER DETAINING DEFENDANT - 1
                 Case 2:20-cr-00172-JCC Document 27 Filed 10/27/20 Page 2 of 2




1    a non-citizen woman based upon marriage but does not have a martial relationship with this

2    person.

3              It is therefore ORDERED:

4              (1)   Defendant shall be detained pending trial and committed to the custody of the

5    Attorney General for confinement in a correctional facility separate, to the extent practicable,

6    from persons awaiting or serving sentences, or being held in custody pending appeal;

7              (2)   Defendant shall be afforded reasonable opportunity for private consultation with

8    counsel;

9              (3)   On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13             (4)   The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15             DATED this 27rd day of October, 2020

16

17                                                                 A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     ORDER DETAINING DEFENDANT - 2
